DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 06/09/2022 have been entered. Claims 3, 5-12, and 14-19 are currently pending where claims 1, 2, 4, and 13 have been cancelled from consideration. The proposed amendments are sufficient to overcome each and every 112(b) set forth in the Non-Final Office Action dated 03/09/2022.

Allowable Subject Matter
Claims 3, 5-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 has been amended to recite “wherein the pump body assembly comprises: an upper flange, the upper flange comprising a disc portion and a neck portion extending upward from the disc portion, an outer peripheral surface of the disc portion being connected with a housing of a compressor, a height al of the disc portion and a distance b1 between an upper end surface of the neck portion and a lower end surface of the disc portion satisfying: 0.3<a1/b1<0.4, and the height al of the disc portion and a diameter dl of the disc portion satisfying: 0.1<a1/d1.2 wherein, the compressor further comprises a rotating shaft provided inside the pump body assembly in a penetrating manner and a rotor sleeved on the rotating shaft, and the height al of the disc portion and a distance B1 between an upper end surface of the rotor and a lower end surface of the disc portion satisfy: 0.15<a1/B1<0.25.” The previous prior art rejection of US 2011/0286865 (Han hereinafter) does appear to show the required proportional dimensions however Han is neglect in stating that their drawings are to scale. A search was conducted where US 2017/0248138 (Furuya hereinafter) was discovered. The Furuya reference details a specific dimension of the cylinder height of 32 mm (Figure 2 and ¶ 55). In the annotated Figure 1 of Furuya attached as Non-Patent Literature, the general proportions are again shown to read on the claims. The Examiner’s rejection was going to center on either the Han or Furuya references with a basis of dimensions and proportions on the Gardner v. TEC Syst., Inc. (Gardner hereinafter) case law as described in MPEP 2144.04 IV A. However, Gardiner requires the Applicant to disclose no value to the claimed dimensions. Applicant’s specification (Page 5, 3rd ¶ starting “With the adoption…”) details criticality for the dimensions outlined in claim 3. The criticality outlined in the specification would make the proposed rejection improper and therefore independent claim 3 and dependent claims 5-12, and 14-19 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746